Pope, Chief Judge,
concurring specially.
“To make the defense of privilege complete . . . good faith, an interest to be upheld, a statement properly limited in its scope, a proper occasion, and publication to proper persons must all appear.” (Citations and punctuation omitted.) Kennedy v. Johnson, 205 Ga. App. 220, 223 (421 SE2d 746) (1992). In that enumeration of error addressed in Division 2 of the opinion, plaintiff argues the trial court erred in failing to instruct the jury that if any of the five elements of a conditional privilege were not present, the privilege would not apply. No error is shown in the charge to the jury because the trial court properly instructed the jury that in order for the defense of privilege to be complete these five elements “must all appear.”
*160Decided June 8, 1993 —
Reconsideration denied June 24, 1993 —
Hine, Carroll & Niedrach, Edward Hiñe, Jr., John F. McClellan, Jr., for Peeples.
Long, Weinberg, Ansley & Wheeler, Joseph W. Watkins, Kathryn S. Whitlock, for C & S and NationsBanc.